Citation Nr: 0000765	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  94-40 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for tenosynovitis of 
the right (major) shoulder currently rated as 10 percent 
disabling, including the issue of restoration of a 20 percent 
rating.

2.  Entitlement to an increased rating for residuals of a 
fracture of the left lateral epicondyle and tibial plateau, 
with traumatic arthritis, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1961 to 
June 1988.

These matters came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

In a June 1992 decision, the RO reduced the evaluation for a 
right shoulder disability from 20 percent to 10 percent 
disabling, and a notice of disagreement was received that 
month.  A statement of the case was issued in July 1992, and 
a substantive appeal was submitted that August.

In an October 1992 rating action, the RO denied service 
connection for left shoulder and right knee disabilities, and 
granted a 10 percent rating for the service-connected left 
knee disability.  A notice of disagreement was received in 
April 1993, and a supplemental statement of the case was 
dispatched that May.  A statement submitted by the veteran in 
place of a substantive appeal was received in June 1993.

In February 1998, the Board denied the claim of service 
connection for a left shoulder disability, granted the claim 
of service connection for a right knee disability, and 
remanded the issues that appear on the face of this decision.  
In the Introduction portion of that decision, the Board noted 
that the veteran has repeatedly asked that, in lieu of a 
joint-by-joint approach, service connection be granted for 
degenerative joint disease in general, so that ratings may be 
applied to additional joints as the disease advances.  The 
Board referred the claim to the RO for the appropriate 
action, but it has not been accomplished.  Therefore, once 
again, the Board refers the matter to the RO for the 
appropriate action. 



FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  Effective January 22, 1991, a 10 percent rating for 
tenosynovitis of the right shoulder was increased to 20 
percent.  

3.  Effective, September 1, 1992, the 20 percent rating for 
tenosynovitis of the right shoulder was reduced to 10 
percent.  

4.  The veteran's tenosynovitis of the right (major) shoulder 
is manifested by limited motion due to pain, comparable to 
arm motion limited to the shoulder level.

5.  The veteran's left knee degenerative arthritis, as a 
residual of a fracture of the left lateral epicondyle and 
tibial plateau, is manifested by pain and limited motion.


CONCLUSIONS OF LAW

1.  The veteran's tenosynovitis of the right (major) shoulder 
is more than 10 percent disabling, and the criteria for 
restoration of the 20 percent rating have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.69, 4.71a, Diagnostic Codes 5003, 5024, 5200, 5201, 
5202, 5203 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fracture of the left lateral epicondyle 
and tibial plateau, with traumatic arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 
5258, 5260, 5261, 5262 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records show in 1967, the veteran was 
sustained an undisplaced compound fracture of the lateral 
epicondyle and tibial plateau of the left tibia.  In 1983, 
the veteran complained of left knee pain and had experienced 
the knee giving out on occasion.  He was diagnosed with 
degenerative joint disease of both knees, which was noted to 
be worse on the left.  The old tibial fracture was noted.  

The service medical records show that the veteran was treated 
for muscle strain of the right shoulder in November 1984.  In 
1986, he was diagnosed with tenosynovitis of the right 
shoulder.  It was noted that range of motion was limited by 
pain.  Certain movements caused pain.  There was point 
tenderness over the anterior deltoid area.  

The veteran was afforded a VA examination in December 1988, 
and it was noted that he was right-handed.  During 
examination, the veteran reported his right shoulder was 
painful on use.  Physical examination revealed 90 degrees 
rotation medially, and 10 degrees laterally.  Forward 
elevation was 160 degrees, and laterally to 90 degrees with 
pain.  The knees flexed 180 degrees to 50 degrees.  There was 
no drawer sign or hyperextension.  The examiner diagnosed 
right shoulder pain, and history of fracture of left tibia, 
but evidence of fracture was not seen.  The x-ray report 
reflects that the studies of the right shoulder and left 
tibia were normal. 

By rating action of March 1989, service connection was 
granted for right shoulder tenosynovitis, and status post 
fracture of the left lateral epicondyle and tibial plateau.  
The right shoulder was rated as 10 percent disabling, 
effective July 1, 1988.  The left tibia was rated as 
noncompensable, effective July 1, 1988. 

On January 1991 VA examination, the right shoulder flexed 180 
degrees, and extended 45 degrees.  Adduction was 50 degrees 
and abduction was 90 degrees.  The examiner noted "endo" of 
90 degrees and "exo" of 50 degrees.  There was tenderness 
on extremes.  The examiner noted the veteran was diagnosed 
with tenosynovitis of the right shoulder in 1986.   He 
reported the veteran still experienced pain, but it was not 
incapacitating.  The examiner diagnosed right shoulder pain.  
The x-rays were negative.

In a February 1991 rating decision, the RO granted an 
increased rating of 20 percent.  The rating was considered 
effective as of January 22, 1991.  

The veteran was afforded a VA examination in February 1992.  
There was no swelling or deformity, and there was pain on 
full motion.  Range of motion studies revealed forward 
flexion of 150 degrees, lateral elevation to 150 degrees, 
extension to 30 degrees, internal rotation to 90 degrees, and 
lateral rotation to 45 degrees.  X-ray studies of the right 
shoulder were negative.  

In March 1992, the RO proposed to reduce the rating for the 
right shoulder disability to 10 percent based on the findings 
of the February 1992 VA examination, The RO determined that 
such findings showed an improvement of the right shoulder 
condition.  The reduced rating of 10 percent was confirmed by 
a June 1992 RO decision, and considered effective September 
1, 1992.

An April 1992 VA outpatient treatment report reveals an 
assessment of degenerative joint disease of both knees.

The veteran was afforded a VA examination of his left knee 
and right shoulder in September 1992.  Physical examination 
revealed no swelling or deformity.  Range of motion studies 
of the right shoulder revealed full rotation, abduction to 90 
degrees, adduction to 80 degrees, and elevation to 110 
degrees.  The left knee flexion was to 120 degrees, and 
extension was 0 degrees.  The examiner commented that the 
right shoulder demonstrated a limited range of motion, and 
that the veteran could not raise his right arm above 110 
degrees.  The examiner further commented that the right and 
left knees had some grating, but there was full range of 
motion.  The examiner diagnosed right shoulder tenosynovitis, 
bilateral shoulder arthralgia, and degenerative joint disease 
of both knees.  The examiner noted the degenerative joint 
disease of the knees was greater on the left versus the 
right.  X-ray studies revealed a normal right shoulder, and 
studies of the knees revealed degenerative changes slightly 
greater on the left.  

In October 1992, the RO determined that a compensable rating 
of 10 percent was warranted for the left tibia disability.  
The 10 percent rating was considered effective August 5, 
1992. 

In a June 1993 letter, the veteran asserted that his right 
shoulder disorder had not improved but had in fact worsened.  
He therefore, argued that the RO's rating reduction was 
improper.

Medical records show that in March 1998, the veteran was seen 
for tendonitis and shoulder bursitis.  It was noted that his 
multiple joint pain was worse in the shoulder.  When seen in 
June 1998, the left knee range of motion was 0 to 135 degrees 
of flexion, and there was retropatellar pain to patellar 
compression.  McMurray was + and Apley were negative.  The 
right shoulder demonstrated a full range of motion, and there 
was mild pain with movement through 85 to 100 degrees.  X-ray 
studies revealed moderate degenerative joint disease of the 
left knee, and minimal degenerative joint disease of the 
shoulders.  The impression was diffuse osteoarthritis.

The veteran was afforded a VA examination in December 1998.  
It was noted that the veteran had been diagnosed with 
tenosynovitis of the rotator cuff, which resulted in the loss 
of range of motion as well as pain.  The pain was worse at 
night.  On examination, the right shoulder flexed to 145 
degrees, abducted to 125 degrees and extended 55 degrees.  
Internal rotation was completely normal.  External rotation 
was limited to 12 degrees.  He could not get his hand behind 
his back.  The shoulder joint was stable.  There was some 
crepitus.  There was no increased warmth or enlargement of 
the shoulder.  There was normal peripheral strength and 
sensation.  X-ray studies of the right shoulder revealed a 
normal AC and glenohumeral joint.  There were no 
calcifications about the rotator cuff.  The examiner reported 
x-ray studies of the right shoulder were normal.  The 
examiner diagnosed rotator cuff tendonitis, chronic with loss 
of range of motion.  

The veteran's left knee degenerative joint disease produced 
pain and swelling, and the need for medication.  The examiner 
noted that the left lower extremity pain might have more than 
once source.  He indicated that his left foot tends to go to 
sleep, and that he experiences pain radiating down the left 
leg to the foot which he relates to the knee.  On 
examination, the knee was aligned in 3 degrees of valgus.  
There was no increased warmth.  Range of motion was 0 to 122 
degrees of flexion.  He had normal stability, and 2+ crepitus 
was noted.  He ambulated with an antalgic gait on the left 
which seemed to refer to his left knee.  He was able to heel 
and toe walk satisfactorily, which indicated normal 
peripheral strength and coordination.  Sensory defects were 
not appreciated.  X-rays of the knees showed irregularities 
of the lateral femoral condyle.  The joint space appeared 
well preserved.  There was some minor narrowing of the 
patellofemoral joint.  The remainder of the knee examination 
was unremarkable.  The examiner diagnosed degenerative joint 
disease of the left knee, lateral and patellofemoral 
compartments of moderate severity.  

The examiner commented that the veteran's left knee pain was 
obvious since he had an antalgic gait on the left.  The 
examiner stated that decreased right shoulder motion was to 
be expected when the rotator cuff tendonitis is more active 
than it was on examination that day.  The examiner expressed 
uncertainty as to whether the fracture involved the lateral 
tibial plateau or the lateral condyle or epicondylar area of 
the left femur, but that x-ray examination favored the 
latter.  

In a January 1999 addendum, the examiner stated he reviewed 
the veteran's claims file prior to evaluation.  He commented 
that the pain in the veteran's left knee and right shoulder 
would cause the veteran to self-limit motion, therefore 
manifesting weakened movement when present.  However, it was 
not manifest on an examination conducted in January 1999.  
There was no evidence of excessive fatigability or 
incoordination.  He indicated the shoulder diagnosis was to 
be changed to rotator cuff tenosynovitis.  

In an April 1999 addendum, the examiner commented that there 
was no pain, weakened movement, excessive fatigability, or 
incoordination observed.  Increased temporary loss of motion 
of the left knee and shoulder was to be expected when they 
are acutely painful.  There were no effusions, swelling, 
increased warmth of the right shoulder joint.  Ranges of 
motion were architecturally limited and not pain limited.  

II.  Legal Analysis

The Board finds that the veteran's claims are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disabilities at 
issue.

Regarding the rating of orthopedic disabilities, the Board 
notes that in the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that in evaluating a service-connected 
disability, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that a diagnostic code based on limitation of 
motion does not subsume 38 C.F.R. §§ 4.40 and 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.

Right Shoulder

The veteran's appeals an RO rating decision which reduced the 
rating for his service-connected right shoulder disorder from 
20 percent to 10 percent.  In reducing the rating, the RO 
complied with the procedures of 38 C.F.R. § 3.105(e).  The 20 
percent rating was in effect from January 1991 to August 
1992, less than 5 years, and thus various provisions of 
38 C.F.R. § 3.344, pertaining to stabilization of disability 
ratings, do not apply; reexamination disclosing improvement 
will warrant a rating reduction.  38 C.F.R. § 3.344(c).  
After reviewing all the evidence, including examination and 
treatment records, the Board finds that there has been no 
improvement of the veteran's right shoulder disorder.

The veteran is currently assigned a 10 percent rating under 
Diagnostic Code 5201-5020 (1999).  Diagnostic Code 5020 
contemplates synovitis, but it is noted that the veteran is 
more appropriately rated under Diagnostic Code 5024 as such 
code contemplates tenosynovitis (his service-connected 
disability).  Tenosynovitis is evaluated under the criteria 
used to rate degenerative arthritis under Diagnostic Code 
5003.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on X-ray evidence may not 
be combined with ratings based on limitation of motion. 

Standard motion of the shoulder is from 0 to 180 degrees of 
flexion, 0 to 180 degrees of abduction, and internal and 
external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, 
Plate I.  A 20 percent evaluation is warranted for limitation 
of motion of either arm when motion is limited to shoulder 
level.  When the major arm motion is limited to midway 
between side and shoulder level, a 30 percent rating is 
assigned. 

The findings of record establish that the veteran is right 
hand dominant, therefore the right shoulder will be rated as 
the major upper extremity.

In the February 1991 rating action, which granted the 
increased rating of 20 percent, the RO pointed to the 
specific findings listed in the VA examination report of 
January 1991.  Those factors included pain on motion, 
excellent forward flexion of 180 degrees with extension of 45 
degrees, but abduction limited to shoulder level at 90 
degrees.  Approximately one year later, the examination 
revealed a decrease in forward flexion of 150 degrees, and 
extension of 30 degrees.  Also, there was pain on full 
motion.  Therefore, the overall disability picture was 
similar to the one presented when the 20 percent rating was 
assigned.  

On subsequent examinations, decreased range of motion of the 
shoulder was demonstrated.  Even in instances where there was 
full range of shoulder motion, the veteran complained of 
pain.  Therefore, with regard to the considerations outlined 
in DeLuca, the overall disability picture approximates 
criteria such as arm motion limited at the shoulder level 
(warranting a 20 percent rating), since a number of the 
examinations of record revealed that there is pain on 
shoulder motion.  However, any additional considerations 
under DeLuca are not warranted in this case.  As noted in the 
January 1999 examination addendum, the examiner did not find 
evidence of excessive fatigability or incoordination.  
Therefore, when viewing the overall disability picture, it is 
not comparable to arm limitation midway between side and 
shoulder level (warranting a 30 percent rating).  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 5024 
and 5201, do not provide a basis to assign an evaluation 
higher than the 20 percent evaluation restored by this 
decision.  

Although the evidence of record demonstrates limited right 
shoulder motion, such limitation has not been described as or 
considered comparable to favorable ankylosis of the major 
scapulohumeral joint with abduction to 60 degrees, reaching 
the mouth and head, which is required for a 30 percent rating 
under Diagnostic Code 5200.  Also, the evidence does not show 
that the disability picture encompasses other shoulder 
conditions contemplated under 38 C.F.R. § 4.71a, such as 
impairment of the humerus (Diagnostic Code 5202), or 
impairment of the clavicle or scapula (Diagnostic Code 5203).  
Accordingly, the preponderance of the evidence is against a 
rating higher than 20 percent for the service-connected right 
shoulder disorder; thus, the benefit-of- the-doubt rule is 
inapplicable to this aspect of the claim.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).

In summary, the Board concludes that the reduction of the 
veteran's rating from 20 percent to 10 percent was improper 
as there has been no improvement of his right shoulder 
disorder.  Restoration of a 20 percent rating for the right 
shoulder disorder is warranted, but there is no entitlement 
to a rating higher than 20 percent.


Left Tibia

Service connection is in effect for residuals of a fracture 
of the left lateral epicondyle and tibial plateau, with 
traumatic arthritis, rated 10 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5262-5010 
(1999).  Diagnostic Code 5010 contemplates arthritis due to 
trauma, and is rated as degenerative arthritis.  As noted 
above, ratings for degenerative arthritis are based on 
limitation of the affected part. 

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  A 0 percent 
rating is warranted for limitation of leg flexion when it is 
limited to 60 degrees, a 10 percent rating is warranted when 
it is limited to 45 degrees, and a 20 percent rating is 
warranted when it is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Code 5260.  A 0 percent rating is warranted when leg 
extension is limited to 5 degrees, a 10 percent rating is 
warranted when it is limited to 10 degrees, and a 20 percent 
rating is warranted when it is limited to 15 degrees.  
38 C.F.R. § 4.71a, Code 5261.

The most recent medical records show that in June 1998, the 
veteran's left knee had 0 to 135 degrees of flexion and in 
December 1998, he had 0 to 122 degrees of flexion.  If the 
veteran's left knee disorder was rated under either Code 5260 
or 5261, he would be assigned a noncompensable rating.  
Moreover, there is no objective evidence that pain on use 
causes additional limitation to the extent necessary for the 
next higher rating of 20 percent under the limitation of 
motion codes.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Diagnostic Code 5262 contemplates impairment of the tibia and 
fibula.  Malunion of the tibia and fibula with slight knee or 
ankle disability is rated as 10 percent disabling.  Malunion 
with moderate knee or ankle disability is rated 20 percent 
disabling.  Nonunion of the tibia and fibula with loose 
motion and requiring a brace, warrants a 40 percent rating.  
The record, including all X-ray studies of the left knee, is 
negative for any malunion or nonunion of the tibia.  Thus, a 
higher rating is not warranted under Code 5262.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 5010 
and 5262, do not provide a basis to assign an evaluation 
higher than the 10 percent rating currently in effect.

A review of the record does not indicate that there are other 
problems with the knee such as recurrent subluxation or 
lateral instability (Diagnostic Code 5257), or dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint (Diagnostic Code 5258).  
Therefore, a higher rating is not warranted under such codes.

Here, the preponderance of the evidence is against the 
veteran's claim for a rating greater than 10 percent for 
residuals of a fracture of the left lateral epicondyle and 
tibial plateau, with traumatic arthritis.  Therefore, the 
application of the benefit of the doubt doctrine contemplated 
by 38 U.S.C.A. § 5107 (West 1991) is inappropriate in this 
case.



ORDER

Entitlement to restoration of a 20 percent rating for 
tenosynovitis of the right (major) shoulder has been 
established, and the appeal is granted. 

Entitlement to a rating greater than 10 percent for residuals 
of a fracture of the left lateral epicondyle and tibial 
plateau, with traumatic arthritis has not been established, 
and the appeal is denied.  


		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals



 

